DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 13 September 2021 have been fully considered but they are not persuasive.
Applicant argues that the limitation of claims 3 and 16 is clear.  Applicant states that the claims do not recite that the light emitting component is a light guide.  The Examiner respectfully disagrees.  Due to the use of “and/or” in claims 3 and 16, the claims necessarily include the interpretation that the “internal light source” is not present and the only structure of “the at least one light emitting component” is “a light guide” merely capable of guiding disinfecting light from an external light source.  Thus, the broadest reasonable interpretation of the limitation includes an interpretation wherein no light-producing (i.e. emitting) element is required.  The Applicant correctly argued that “[i]t is also well known in the art that for a light guide to transmit light, it must receive light (emphasis added).”  Thus, as recognized by Applicant, a structure which is actually capable of emitting light is required to be present for the light guide to be capable of functioning as a light emitting component. 
Applicant argues that the term “contaminant-activated” is clear.  The Examiner respectfully disagrees.  It is noted that light is what activates a photocatalyst as necessitated by the definition of the word “photocatalyst”
 Applicant argues that the proposed modification of substituting the light emitting self-disinfecting device of Jones for the self-sterilizing porous external surface of Sirkett would render the robot unsatisfactory for its intended purpose as its principle of operation would be changed.  Applicant alleges that the “principle of operation” of the robot of Sirkett is a “liquid film coating of an exterior surface for self-disinfection.”  The Examiner respectfully disagrees.  The Examiner views the principle of operation of the robot of Sirkett to be a self-disinfecting robot for handling open food.  Applicant further views the beneficial cooling effect of the liquid film coating gained by Sirkett as a reason in which one of ordinary skill in the art would not be motivated to substituting in the light emitting self-disinfecting device of Jones.  The Examiner argues that any mode of self-sterilization of the robot will necessarily have advantages and disadvantages, such as the cooling nature of the liquid film.  The substitution of the light emitting self-disinfecting device for the porous external surface is viewed to have the advantage of not requiring the complex configuration of Sirkett required to pump, transport and deliver the liquid film to the exterior surfaces of the robot as well as the required level of waterproofing of the robot.  Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, F.). Further, it would have at the very least been obvious to try substituting the device of Jones in the robot of Sirkett for one of ordinary skill in the art.  The Supreme Court decided that a claim can be proved obvious merely by showing that the combination of known elements was obvious to try. In this regard, the Supreme Court explained that, “[w]hen there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill in the art has a good reason to pursue the known options within his or her technical grasp.” An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of the case. Indeed, the common sense of those skilled in the art KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, E.).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 11 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to claims 3 and 16, due the use presence of “or” in the use of “and/or,” it is unclear how a light guide can be viewed as a “light emitting component” as a light guide merely transmits light, and must be in combination with a light-producing element in order be capable of performing the function of being “arranged to illuminate” as required by claim 1.  A light source, on the other hand, emits light as emitting requires the production of light.  Thus, for the purpose of examination, it is viewed that the claims optionally claim the light guide but require the internal light source.
In regard to claim 11, it is unclear what constitutes a “contaminant-activated” photocatalyst as photocatalysts are “activated” by light irradiation (i.e. the “photo” in “photocatalyst”) and not by the presence of contaminants.  It is further unclear if the limitation requires a polymer and glass material which is itself “photocatalytic” or if the claim merely requires a photocatalyst coating on an external 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-10 and 12-19 are rejected under 35 U.S.C. 103 as being unpatentable over Sirkett (SE 1651498; IDS 4/30/21) in view of Jones et al. (US 2019/0167825; hereinafter “Jones”).
In regard to claims 1-10, 13 and 16-19, Sirkett discloses a robot having an exterior surface (outer wall 24) that is self-disinfecting.  The exterior surface of the robot is provided with micro pores 16. Ozonated water is pumped to through the pores and allowed to drip and cover the exterior surface.  Sirkett teaches that the robot has joints 5 having joint seals 30 which are exposed to the ozonated water from the micro pores.  See page 3, line 33 through page 5, line 8 and Figures 1-2.
Sirkett is silent in regard to at least one light emitting component as claimed.
Jones discloses a device using a flexible light emitting layer for creating self-disinfecting surfaces.  The device includes a flexible light emitting layer 110 which emits light 112 from at least one light emitting component (light emitters 118).  The light emitting layer 110 is covered by a light guide or optical component (transparent layer 114) to guide the light to the surface and the device 100 can be capable of being formed into alternative shapes to fit on any surface regardless of surface shape thereof.  Jones teaches that the light exiting the external surface 120 of the transparent layer 114 has a wavelength in a range of 380 to 420 nanometers and can inactivate microorganisms, yeasts and/or fungi.  See [0047]-[0052], [0058], [0065] and Figures 1-2.
It would have been obvious to one of one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the light emitting self-disinfecting device of Jones for the self-sterilizing porous external surface of Sirkett for the purpose of enabling self-disinfection of the robot without requiring a consumable product such as ozonated water and without creating any new or unexpected results as the surfaces are functionally equivalent in their ability to self-sterilize.  The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).  Thus, the combined invention of Sirkett and Jones would include light sources within the inside the casing of the self-disinfecting robot as the light sources are underneath the transparent layer and integrated with the light emitting layer 110.  The light sources also illuminate the exterior surface and can be arranged to be adjacent to one or more joints, interfaces and sealing devices such that the structures can be illuminated as the device of Jones is taught to be able to fit any irregular shape.
In regard to claim 12, it is noted that the structure of a mobile platform has not been explicitly required by the claim as the claim is directed to the “self-sterilizing robot.”  It is viewed that the above combined robot would be capable of being mounted on a mobile platform and to have additionally incorporated the self-disinfecting surfaces with the mobile platform such that disinfecting light can be emitted on the surfaces of the mobile platform.  
In regard to claims 14-15, Jones teaches that a sensor 162 can be used to control the operational features of the device 100, such as duration of illumination (i.e. pulsed to triggered based on one or more criteria), exiting light color (i.e. wavelength), intensity and/or irradiance, based on sensed parameters.  The parameters include but aren’t limited to: motion of a user, motion of the structure to which the device is coupled, temperature light reception and/or presence of microorganisms on the exterior surface of the device.  See [0062].
Claim 11 rejected under 35 U.S.C. 103 as being unpatentable over Sirkett in view of Jones and Arts-Hornix et al. (US 2014/0301897; hereinafter “Arts”).
In regard to claim 11, Jones teaches that the transparent layer 114 can be made from a clear plastic or flexible glass.  See [0058].
Jones is silent in regard to a photocatalytic coating.
Arts discloses a photocatalytic purification media for treatment of surfaces.  Arts teaches that a photoactive layer 120 is applied to a substrate material or waveguide 110 for transporting light such as UV light or blue light.  Arts teaches that the photoactive layer 120 is comprised of a photocatalyst and the waveguide 110 can be comprised of glass.  See Figure 1 and paragraphs [0041]-[0043].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the photocatalyst surface layer of Arts with the previous combined invention of Sirkett and Jones for the purpose of enabling light in the visible spectrum to decontaminant the surface.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY C CLEVELAND whose telephone number is (571)270-5041.  The examiner can normally be reached on M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on (571) 272-1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TIMOTHY C CLEVELAND/Primary Examiner, Art Unit 1774